DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This communication is in response to Applicant’s filing dated 05/20/2020. Claims 1-3 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority for Application No. CN201910419584.9, filed on 05/20/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claim recites, “a driving system of a vehicle,” when reading this limitation in context of the specification and drawings it is unclear what the bounds of the phrase “…a driving system of a vehicle” means. Applicant’s specification is unclear and silent as to what the driving system of the vehicle consists of. Examiner notes there is no mention of a computer, processor or server system. For examination purposes, examiner interprets the driving system as a system that combines measurements from multiple independent sensor to generate a better output.
Additionally, claim 1 recites “…a state-space equation and a state equation, this language is vague, it is not clear whether “a state-space equation”, and “a state equation” are the same or different than the ones previously recited in the claim. For examination purposes, the examiner will interpret the limitations to recite “…a state-space equation and the state space equation…” Appropriate correction is advised.

	Claim 1 line 6, “the output” appears to lack antecedent basis.
	Claim 1 line 7, “the input” appears to lack antecedent basis.
	Claim 1 line 19, “the sum” appears to lack antecedent basis.
	Claim 1 line 26, “the state” appears to lack antecedent basis.
Claim 2 line 33, “the two measurable” appears to lack antecedent basis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Regarding claim 1:
	Under Step 1: Claim 1 is directed towards constructing linear Luenberger observer for vehicle control.
	Under Step 2A – Prong 1:
	Claim 1 recites the abstract idea concept of constructing linear Luenberger observer for vehicle control. This abstract idea is described in at least claim 1 by building a state-space equation of a driving system of a vehicle to judge observability of the driving system, wherein a state equation of the driving system is built by utilizing θb, θv, and Ts as state variables, θb, θv as the output of the driving system, and Tp and Tv as the input of the driving system; the state-space equation of the driving system is shown in equation (1); wherein x is the input of the state-space equation; y is the output of the state-space equation, θb is a rotation angle of an electric motor B, θv is a rotation angle of a vehicle wheel; 6B is a rotational speed of the electric motor; 6, is a rotational speed of the vehicle wheel; tB and v are obtained by conducting integration on the rotational speeds OB and Ov; Ts is a torque of a drive shaft; Ct is a damping of a speed reducer; Jp is an inertia of a rotor of the electric 5motor B; it is a main speed reducer transmission ratio; C, is a damping of the vehicle wheel; J, is the sum of an inertia of the vehicle wheel and an equivalent inertia equivalent from a vehicle body to the vehicle wheel; k5 is a rigidity of the drive shaft; Cs is a damping of the drive shaft; i is a transmission ratio of a main speed reducer; TP is a torque of an output shaft of the driving system; Tv is a moment of resistance of a vehicle, an observability of the driving system is N=[            
                
                    
                        
                            C
                        
                    
                    
                        
                            C
                            A
                        
                    
                    
                        
                            C
                            A
                            2
                        
                    
                
            
        ]; when a rank of the observability matrix N is 3, the driving system is observable; step 2: dividing the state of the driving system into blocks, and reconstructing state components of the driving system to obtain a rewritten state observation equation of the driving system; step 3: introducing transformation into the rewritten state equation of the driving system to obtain an expression equation and an error equation of the Luenberger observer. These steps fall into the Mental processes and Mathematical concepts/mathematical calculations grouping of abstract ideas as they include building a state-space equation. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover the performance of the limitations of in the human mind and Mathematical concepts/mathematical calculations.
	Under Step 2A – Prong 2:
	The claims do not recite elements additional to the abstract concepts.
	Under Step 2B:
	For the same reasons addressed above with respect to Step 2A, the elements recited in claim 1 fail to amount to inventive concept. As such, the elements individually and in combination do not amount to significantly more than the abstract idea.
	Thus, when considering the combination of elements and the claimed invention as a whole, the claims are not patent eligible.
	Regarding claims 2 and 3:
Dependent claims 2 and 3 only recite limitations further defining the mental processes and mathematical concepts. These limitations are considered processes without any significantly more elements to the abstract idea. These elements fail to integrate the abstract idea into a practical application. As such, the elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole claims, 2 and 3 are not patent eligible. 

Allowable Subject Matter
Claims 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Henderson, US 20150381091 A1.
Henderson discloses a control element updating one or more state equations using a Kalman filter, which may be a linear Kalman filter or a Luenberger observer, and then determine the electrical angle using the updated one or more state equations. This provides significant advantages with regard to the convergence dynamics of a linear Kalman filter or a Luenberger observer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M.K./Examiner, Art Unit 3662                

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662